DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 10/10/2022, filed in response to the restriction requirement mailed 8/9/2022.
Claims 72-91 are pending.  Claims 83 and 85-91 are withdrawn from further prosecution for the reasons set forth below.
	Claims 72-82 and 84 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 72-84) without traverse in the reply filed on 10/10/2022 is acknowledged.
Claims 85-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.
Applicant’s election of SEQ ID NO:39 as the representative species of peptide; and L5 as the representative species of staple and half-life extending molecule in the reply to filed on 10/10/2022 is acknowledged. The structure of “L5” is found in the reply filed 10/10/2022.  The election was made without traverse.  
Claims 72-82 and 84 read on the elected species.  Claim 83 is withdrawn from further prosecution as being drawn to a non-elected species. 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claim 77, 78 80, 81, and 84 are objected to because of the following informalities:  
Claim 77 should be amended to recite “wherein the half-life extending molecule comprises i) a lipid, ii) a polyglycol unit, or iii) a [[the]] lipid and a [[the]] polyglycol unit”.
Claim 78 should be amended to recite “wherein the half-life extending molecule comprises a [[the]] lipid”.
Claim 80 should be amended to recite “wherein the half-life extending molecule comprises a [[the]] polyglycol unit”.
Claim 81 should be amended to recite “wherein 
Claim 84 should be amended to recite “half-life of the composition is longer than the half-life of the peptide alone .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-82 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient
variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 72 is directed to a composition comprising a peptide, a staple, and a half-life extending molecule, wherein the peptide comprises a first amino acid and a second amino acid that are each covalently attached to the staple, and the half-life extending molecule is covalently attached to the staple.  Claim 75 recites that the peptide binds to glucagon-like peptide 1 (GLP-1) receptor, glucagon receptor, glucagon-like peptide 2 (GLP-2) receptor, glucose-dependent insulinotropic polypeptide (GIP) receptor, or a combination of two or more thereof.  Claim 76 recites that the peptide is a glucagon-like peptide 1 (GLP-1) receptor agonist, glucagon receptor agonist, glucagon-like peptide 2 (GLP-2) receptor agonist, glucose-dependent insulinotropic polypeptide (GIP) receptor agonist, or a combination of two or more thereof.  Claim 77 recites that the half-life extending molecule is a lipid, a polyglycol unit, or the lipid and the polyglycol unit.
The claims do not recite any structural features [chemical composition] for the staple.
The combinations of peptides, staple and half-life extending molecules is infinite. However, the specification is limited to the examples that were reduced to practice.  
Assessment of whether species are disclosed in the original specification
Peptides are disclosed in Tables 3-4 of the specification- SEQ ID NOs: 1-29.
Modified therapeutic peptides are disclosed in Table 5 of the specification- SEQ ID NOs: 30-53.  Staple structures with specific lipids are found in table 2. Compositions comprising peptide/staple/half-life extending molecules are found in Table 6.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, the genus encompassed by “peptides”, “staple”, and “half-life extending molecule” can conceivably include numerous compounds and chemicals.  Moreover, the combinations of these three components and how they are structurally/physically arranged to form a recited composition are infinite.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of peptides, staples, and half-life extending molecules. 
Physical and/or chemical properties: The specification does not describe the physical and/or chemical properties of peptides, staples, and half-life extending molecules that would be suitable for combination to form a claimed compositions.
There are numerous possible peptides, staples, and half-life extending molecules, and combinations thereof that can form compositions of the instant claims. However, there is no guidance to one of ordinary skill in the art as to what, peptides would be suitable for inclusion in the recited compositions. There are no limits within the specification as to the physical and chemical compositions that fall within the broad, generic umbrella term of " peptide". Similarly, there is no limit as to the compounds that can fall within the exceedingly broad terms of “staple” and “half-life extending molecules".  There are certainly many compounds that would qualify as peptides, staples, and half-life extending molecules but would be physically compatible, e.g., requirement differences of charge, pH, and temperature, etc.  There is also no guidance to the skilled artisan as to how the numerous peptides, staples, and half-life extending molecules can be physically arranged with respect to the other components (e.g., attachment sites). 
Structure/Function Correlation: The specification does not describe a correlation between the structures of peptides, staples, and half-life extending molecules and the requisite functional properties of each group. There are certainly compounds that would qualify as “peptides, staples, and half-life extending molecules” but would be unsuitable combinations for the claimed compositions, due to steric hindrance, etc.
	Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, peptides, staples, and half-life extending molecules. Absent this information, the skilled artisan cannot readily envision compounds that are peptides, staples, and half-life extending molecules, much less can be combined to form the claimed compositions and retain functional peptide activity.
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 72, 73, 75-82 and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,039,809 (hereinafter “the ‘809 patent).  The instant application is a continuing application (CON) of the ‘809 patent.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  If one of ordinary skill in the art practiced the claimed invention of the ‘809 patent, one would necessarily achieve the claimed invention of the instant claims.  
The instant claims are drawn to a composition comprising a peptide, a staple, and a half-life extending molecule, wherein the peptide comprises a first amino acid and a second amino acid that are each covalently attached to the staple, and the half-life extending molecule is covalently attached to the staple.  Claim 75 recites that the peptide binds to glucagon-like peptide 1 (GLP-1) receptor, glucagon receptor, glucagon-like peptide 2 (GLP-2) receptor, glucose-dependent insulinotropic polypeptide (GIP) receptor, or a combination of two or more thereof.  Claim 76 recites that the peptide is a glucagon-like peptide 1 (GLP-1) receptor agonist, glucagon receptor agonist, glucagon-like peptide 2 (GLP-2) receptor agonist, glucose-dependent insulinotropic polypeptide (GIP) receptor agonist, or a combination of two or more thereof.  Claim 77 recites that the half-life extending molecule is a lipid, a polyglycol unit, or the lipid and the polyglycol unit. Dependent claims recite half-life extending molecules.  Claim 84 recites that the half-life of the composition is longer than the half-life of the peptide. 
The claims of the ‘809 patent are drawn to a modified therapeutic agent (mTA) comprising a therapeutic agent comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 30-32 and 35-53, a staple, and a half-life extending molecule, wherein the therapeutic agent is covalently attached to the staple via two amino acid residues in the therapeutic agent; the half-life extending molecule is covalently attached to the staple; and the half-life of the mTA is longer than the half-life of the therapeutic agent alone.  SEQ ID NOs: 30-32 and 35-53 encompass exendin-4, GLP-1, GLP-1, bifunctional peptides of GLP-1/glucagon and GLP-1/GIP, and trifunctional peptides of GLP-1/GIP/glucagon.  Claims 2, 3, and 9 of the ‘809 patent recite the half-life extending molecules as recited in instant claims 3 and 7-9. Claim 6 of the ‘809 patent recites the same staple structures as recited in instant claim 39.  
Claims 1-13 of the ‘809 patent are deemed to anticipate instant claims 72, 73, 75-82 and 84.

Claims 72-82 and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,039,809 (hereinafter “the ‘809 patent), in view of Walensky et al. (WO 2012/006598). 
The teachings of the ‘809 patent claims are presented above.  The claims do not expressly recite stable attachment sites within the peptide at amino acid positions I and i + 7.
Walensky et al. teach stably crosslinked insulinotropic polypeptides (abstract). Specific peptides include incretin hormones, analogues, or mimetics (e.g., GLP-1, liraglutide, GIP, and exenatide) (pp. 5-6, claims 1-3).  The peptides can have an alpha helix (claims 1, 10, 11).  The peptide can be stapled at amino acid positions (i, i+3), or (i, i+4) or (i, i+7) (e.g., p. 7,  claim 9).  The cross-linked peptides have increased stability and an extended half-life (p. 5).  
It would been obvious to one of skill in the art to have prepared a stapled insulinotropic peptide, e.g., GLP-1, GIP, of the ‘809 patent claims comprising stapling at amino acid positions i and  i+7, as directed by Walensky et al.  The ‘809 patent taught stapling of peptides that bind to the GLP-1, GLP-2, GIP, and glucagon receptor.  Walensky et al also taught stapling of the same peptides.  The skilled artisan would have had a reasonable expectation of success because Walensky et al. taught positional stapling at amino acid positions (i, i+3), or (i, i+4), or (i, i+7).  Accordingly, instant claim 74 is rendered obvious.
Claims 72-82 and 84 rendered obvious in view the teachings of the ‘809 claim and Walensky et al.

Claims 72, 75-82 and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,007,252 (hereinafter “the ‘252 patent).  The instant application is a continuing application (CON) of the ‘252 patent.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  If one of ordinary skill in the art practiced the claimed invention of the ‘252 patent, one would necessarily achieve the claimed invention of the instant claims.  
The instant claims are drawn to a composition comprising a peptide, a staple, and a half-life extending molecule, wherein the peptide comprises a first amino acid and a second amino acid that are each covalently attached to the staple, and the half-life extending molecule is covalently attached to the staple.  Claim 75 recites that the peptide binds to glucagon-like peptide 1 (GLP-1) receptor, glucagon receptor, glucagon-like peptide 2 (GLP-2) receptor, glucose-dependent insulinotropic polypeptide (GIP) receptor, or a combination of two or more thereof.  Claim 76 recites that the peptide is a glucagon-like peptide 1 (GLP-1) receptor agonist, glucagon receptor agonist, glucagon-like peptide 2 (GLP-2) receptor agonist, glucose-dependent insulinotropic polypeptide (GIP) receptor agonist, or a combination of two or more thereof.  Claim 77 recites that the half-life extending molecule is a lipid, a polyglycol unit, or the lipid and the polyglycol unit. Dependent claims recite half-life extending molecules.  Claim 84 recites that the half-life of the composition is longer than the half-life of the peptide. 
The claims of the ‘252 patent are drawn to a modified therapeutic agent (mTA) comprising a therapeutic agent comprising the amino acid sequence selected from SEQ ID NO: 30-32 and 35-53, or the amino acid sequence having one amino acid addition, deletion, or substitution relative to a sequence selected from SEQ ID NO: 30-32 and 35-53, a staple, and a half-life extending molecule, wherein the therapeutic agent is covalently attached to the staple via two amino acid residues in the therapeutic agent; the half-life extending molecule is covalently attached to the staple, and the half-life of the mTA is longer than the half-life of the therapeutic agent alone; wherein the half-life extending molecule covalently attached to the staple is selected from a Markush group in which the half-life extending molecule is other poly glycol or lipid.SEQ ID NOs: 30-32 and 35-53 encompass exendin-4, GLP-1, GLP-1, bifunctional peptides of GLP-1/glucagon and GLP-1/GIP, and trifunctional peptides of GLP-1/GIP/glucagon.  Claim 3 of the ‘252 patent recite that the half-life of the mTA is longer than the half-life of the peptide alone. Claim four of the ‘252 patent recites a pharmaceutical composition comprising the mTA. 
Claims 1-4 of the ‘252 patent are deemed to anticipate instant claims 72, 75-82 and 84.

Claims 72, 74-82 and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,007,252 (hereinafter “the ‘252 patent), in view of Walensky et al. (WO 2012/006598). 
The teachings of the ‘252 patent claims are presented above.  The claims do not expressly recite stable attachment sites within the peptide at amino acid positions I and i + 7.
Walensky et al. teach stably crosslinked insulinotropic polypeptides (abstract). Specific peptides include incretin hormones, analogues, or mimetics (e.g., GLP-1, liraglutide, GIP, and exenatide) (pp. 5-6, claims 1-3).  The peptides can have an alpha helix (claims 1, 10, 11).  The peptide can be stapled at amino acid positions (i, i+3), or (i, i+4) or (i, i+7) (e.g., p. 7,  claim 9).  The cross-linked peptides have increased stability and an extended half-life (p. 5).  
It would been obvious to one of skill in the art to have prepared a stapled insulinotropic peptide, e.g., GLP-1, GIP, of the ‘252 patent claims comprising stapling at amino acid positions i and  i+7, as directed by Walensky et al.  The ‘252 patent taught stapling of peptides that bind to the GLP-1, GLP-2, GIP, and glucagon receptor.  Walensky et al also taught stapling of the same peptides.  The skilled artisan would have had a reasonable expectation of success because Walensky et al. taught positional stapling at amino acid positions (i, i+3), or (i, i+4), or (i, i+7).  Accordingly, instant claim 74 is rendered obvious.
Claims 72, 74-82, and 84 rendered obvious in view the teachings of the ‘252 claims and Walensky et al.

Closest prior art
The closest prior to the instant claims of the following references:
Bianchi et al. (US 2011/0046056 A1- cited in IDS filed 7/23/2021) teach apolipoprotein A-I peptide mimetics.  The peptides can comprise a hydrocarbon-substituted bridge connecting the side chains of two amino acids [staple] within the peptide (paras. [0025]-[0060]).  Examples taught by Bianchi et al. include, but are not limited to, SEQ ID NOs: 9-15.  The reference further teaches that moieties increase the half-life, e.g., PEG [reads on polyglycol unit] or cholesterol may be conjugated to the peptide (paras. [0061]-[0063]).  For instance, apolipoprotein of SEQ ID NO: 65 comprises a PEG moiety. The reference teaches pharmaceutical compositions comprising a peptide mimetic and, optionally, one or more lipids in a pharmaceutically acceptable carrier solution (paras. [0008] and [0068]-[0079]). 
Walensky et al. (WO 2012/006598) teach stably crosslinked insulinotropic polypeptides (abstract). Specific peptides include incretin hormones, analogues, or mimetics (e.g., GLP-1, liraglutide, GIP, and exenatide) (pp, 5-6).  The peptide can be cross aligned at amino acid positions (i, i+3), or (i, i+4) or (i, i+7) (e.g., p. 7,  claim 9).  The cross-linked peptides have increased stability and an extended half-life (p. 5).  

The references do not implicitly or explicitly suggest a peptide structural arrangement comprising the half-life extending molecule covalently attached to the staple, as compared to covalently attached directly to the peptide.


Conclusion
No claims are allowed.
Claims 72-91 are pending.  Claims 83 and 85-91 are withdrawn.
	Claims 72-82 and 84 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654